

116 HR 6346 IH: To establish a standard interest rate under programs for economic injury disaster loans, and for other purposes.
U.S. House of Representatives
2020-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6346IN THE HOUSE OF REPRESENTATIVESMarch 23, 2020Mr. Gallego introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo establish a standard interest rate under programs for economic injury disaster loans, and for other purposes.1.Interest rate for economic injury disaster loansNotwithstanding any other provision of law, the interest rate chargeable under any loan made after the date of the enactment of this Act under section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)) shall be the lesser of—(1)the interest rate otherwise chargeable under such program; or(2)the interest rate payable on the most-recently issued marketable obligations of the United States having a maturity of 10 years, as determined for purposes of this section by the Secretary of the Treasury.